Citation Nr: 1626065	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-11 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1971.  His awards include the Vietnam Service Medal and the Vietnam Cross of Gallantry with Palm. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2011 and October 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board is aware that the RO has characterized the Veteran's bilateral hearing loss claim as being on appeal from an October 2012 rating decision.  However, the Board finds that the March 2012 medical opinion from Dr. A.A. submitted by the Veteran in August 2012 constitutes new and material evidence received prior to the expiration of the appeal period for the October 2011 rating decision, and therefore was filed in connection with the Veteran's April 2011 claim of service connection for hearing loss.  38 C.F.R. § 3.156(b) (2015).  Accordingly, the October 2011 rating decision did not become final, and the hearing loss claim is on appeal from that rating decision.

In the January 2011 rating decision, the RO granted entitlement to service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, with each limb rated as noncompensable.  The RO also denied entitlement to service connection for cataracts in both eyes, poor circulation throughout the body, memory problems, left shoulder degenerative joint disease, right knee condition, fatigue, and entitlement to a total disability rating based on individual unemployability (TDIU).  In the November 2011 notice of disagreement, the Veteran indicated he only disagreed with the denials of entitlement to service connection for poor circulation, memory problems, left shoulder condition, right knee condition, fatigue, and for a TDIU.  In an October 2012 rating decision, the RO granted entitlement to service connection for right hip limitation of extension, rated as noncompensable, and denied entitlement to increased disability ratings for right shoulder strain, right hip strain, and left knee condition.  The RO also denied entitlement to service connection for hypertension, right knee condition, left hip condition, and bilateral hearing loss.  In the April 2013 notice of disagreement, the Veteran indicated he only disagreed with the denials of entitlement to service connection for hypertension, a left hip condition, and bilateral hearing loss.  In the March 2014 statement of the case, the RO denied entitlement to service connection for poor circulation throughout the body, memory problems, left shoulder degenerative joint disease, fatigue, hypertension, left hip condition, bilateral hearing loss, and entitlement to a TDIU.  In the April 2014 substantive appeal, the Veteran indicated he only wished to appeal the issues of entitlement to service connection for bilateral hearing loss and entitlement to a TDIU.  Accordingly, the Veteran did not perfect an appeal as to any of the other issues adjudicated in the January 2011 or October 2012 rating decisions, and thus, those issues are not currently before the Board.

Since the issuance of the March 2014 statement of the case, additional evidence has been associated with the evidentiary record.  In a June 2016 appellate brief, the Veteran's representative waived consideration of this evidence by the Agency of Original Jurisdiction (AOJ).

The issues of entitlement to increased disability ratings for ischemic heart disease and for diabetes mellitus, type II, with peripheral neuropathy of the bilateral upper and lower extremities has been raised by the record in a February 2012 representative statement.  See also March 2012 representative statement; March 2012 Report of General Information.  The issue of entitlement to an increased disability rating for tinnitus has been raised by the record in an April 2013 Veteran statement in which he disagreed with the "dropping" of his tinnitus claim.  See also March 2012 representative statement (withdrawing the tinnitus issue).  These issues have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDINGS OF FACT

1. There is an approximate balance of positive and negative evidence as to whether the Veteran's current bilateral hearing loss disability is related to his military service.

2. The Veteran's combined disability rating is at least 70 percent, and his ischemic heart disease and diabetic nephropathy are each rated at 60 percent disabling.

3. The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1. Resolving doubt in favor of the Veteran, bilateral hearing loss disability was incurred in or aggravated by active duty military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2015).

2. The criteria for entitlement to a TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

For service connection, in-service noise exposure need not be the only source of acoustic trauma; it must only be a contributing source.  The absence of in-service evidence of hearing loss disability during a veteran's period of active duty is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above), and a medically sound basis for attributing such disability to service, may serve as a basis for a grant of service connection for hearing loss disability.  See Hensley, 5 Vet. App. at 159.  

The first element under Shedden is met.  Upon VA examination in July 2011, the Veteran's auditory thresholds in the frequencies 2000, 3000, and 4000 Hertz were 40 decibels or greater bilaterally.  Accordingly, the Veteran has a current bilateral hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The second Shedden element is also met.  The Veteran contends he was exposed to noise during his service in the Republic of Vietnam because his Military Occupational Specialty of artillery mechanic required him to be in close proximity to the artillery pieces to provide immediate support when the guns went down, and that while working, other artillery would continue firing, as this occurred in a combat zone.  See April 2013 notice of disagreement.  The Veteran's military records confirm that during his active duty service, the Veteran served as a Tank Turret Repairman, with a related civil occupation of Artillery Maintenance Repairman.  The Veteran's military records also confirm that he served in the Republic of Vietnam for almost 11 months.  See DD Form 214.  As such, the Board finds the Veteran was exposed to noise during service.

As to the third Shedden element, the Veteran contends that his noise exposure in service caused his current bilateral hearing loss.

Upon VA examination in July 2011, the VA examiner stated the Veteran's claims file and medical records were reviewed.  The VA examiner opined that it was less likely than not the Veteran's current hearing loss was caused by or a result of acoustic trauma because the Veteran's audiogram upon separation from service documented his hearing as normal for both ears, and a 2005 Institute of Medicine report "concluded that based on current knowledge, noise induced hearing loss occurs immediately.  There is no scientific support for delayed onset hearing loss weeks, months or years after the exposure event."

In a March 2012 note, Dr. A.A., a VA primary care physician, stated he had reviewed the Veteran's DD Form 214 showing the type of noise the Veteran was exposed to in service.  Dr. A.A. opined that given the Veteran's current condition, it is at least as likely as not or at least possible that his exposure to military noise while in the service caused or contributed to the Veteran's hearing loss.

The March 2012 opinion from Dr. A.A. is generally supportive of the Veteran's claim.  Dr. A.A. is a treating VA physician, and his opinion appears to be based upon a review of the Veteran's DD Form 214, as well as his interview of the Veteran.  The negative nexus opinion by the VA audiologist is based upon a review of the Veteran's full records; however, the VA audiologist did not address the effects of the Veteran's in-service noise exposure on the Veteran's hearing, although he found such noise exposure consistent with the Veteran's tinnitus, instead relying solely upon the normal hearing evaluation at the Veteran's separation from active duty.  

The Board finds the evidence for and the evidence against the Veteran's claim is in relative equipoise, and so the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's noise exposure in service and his current bilateral hearing loss disability.  Accordingly, the Board finds that a grant of service connection is warranted for bilateral hearing loss disability.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation." 38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).

The Veteran is currently service connected for ischemic heart disease, rated as 60 percent disabling; diabetic nephropathy, rated as 60 percent disabling; diabetes mellitus with peripheral neuropathy of the bilateral lower and bilateral upper extremities, rated as 20 percent disabling; right shoulder strain (dominant), rated as 20 percent disabling; right hip strain, rated as 10 percent disabling; left knee condition, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; right hip limitation of extension, rated as noncompensable; and as of this decision, bilateral hearing loss, to be rated by the AOJ.  The Veteran's current combined rating is 90 percent.  See January 2015 rating decision.  Accordingly, the Veteran has met the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a).

In a July 2011 treatment note, the Veteran's private cardiologist, Dr. P.F.M., noted the Veteran's current diagnoses included coronary artery disease.  The physician noted the Veteran's report of episodes of chest discomfort, which resolved after going back to the original dose of one of his medications.  He further noted the Veteran's report that he was not working since May, that he "has a lot of joint pains, and he gets tired, and achy.  His job involves [] road construction, so it's very, very physically stressful."  Dr. P.F.M. opined, "Based on his present medical problems, I believe that he's totally and permanently disabled."  See July 2011 Cardiovascular Associates treatment note (associated with the Veteran's Social Security records).

In October 2011, the Social Security Administration (SSA) granted the Veteran's claim for disability benefits, with a primary diagnosis of congestive heart failure, and a secondary diagnosis of inflammatory arthritis.  The SSA decision noted the July 2011 opinion of Dr. P.F.M.  The Veteran's exertional limitations for his Residual Functional Capacity were listed as the Veteran could occasionally lift and/or carry 20 pounds, and frequently lift and/or carry 10 pounds.  The Veteran could stand and/or walk for a total of about 6 hours in an 8-hour work day, and sit for a total of about 6 hours in an 8-hour work day.  The Veteran's ability to push and/or pull was unlimited.  These exertional limitations were listed as being due to the Veteran's diagnosed history of congestive heart failure with stenting, and arthritis of the bilateral knees.  The Veteran's overall Residual Functional Capacity was listed as being limited to light exertion.  The Veteran's past relevant work was listed as "machine operator heavy equipment" from 1989 to 2010, which SSA described as a medium exertion job.  The Veteran education level was listed as completing grade 12.  SSA found the Veteran's maximum sustained work capability was now light, and that the Veteran had a lifetime commitment to a field of work he could no longer perform as a result of his impairments.  Accordingly, SSA found the Veteran disabled.

The Veteran's VA records confirm that the Veteran has mostly worked as a heavy machine operator and/or in construction.  See, e.g., March 2010 VA joints examination report (currently employed full-time as an operating engineer); December 2009 VA joints examination report (usual occupation heavy equipment operator, duration of current employment was more than 20 years); March 2009 VA joints examination report (current employment construction, duration of current employment more than 20 years). 

Upon a September 2012 VA heart examination, the Veteran reported experiencing increased fatigue, dyspnea, "heart fluttering," and occasional chest discomfort with exertion.  The examiner diagnosed both past myocardial infusion and coronary artery disease, both of which the examiner categorized as ischemic heart disease, and noted the Veteran required multiple continuous medications for control of these conditions.  The September 2012 VA examiner opined, "Due to [the V]eteran's symptoms of fatigue, occasional chest discomfort and known coronary artery disease, a work position that would be sedentary would be recommended."

Upon an August 2014 VA shoulder examination, the VA examiner opined that the Veteran's service-connected right shoulder strain would affect his ability to work in that it limits lifting.

Finally, upon a September 2014 VA kidney examination, the VA examiner noted the Veteran's signs or symptoms of his diabetic nephropathy include slight edema and limitation of exertion.  The VA examiner opined that the Veteran's service-connected diabetic nephropathy would impact a physical job, but would not impact a sedentary job.

The Board finds that the Veteran's service-connected disabilities, particularly the service-connected ischemic heart disease, diabetic nephropathy, right shoulder, and left knee, render the Veteran unable to secure or follow a substantially gainful occupation.  

First, the Board notes that the evidence of record indicates the Veteran's service-connected disabilities preclude the Veteran from maintaining construction and/or heavy equipment operator jobs as he had previously held.  The evidence of record indicates that such a job category requires more exertion and residual physical functional capacity than the Veteran's service-connected disabilities, to include his heart disability and left knee disability, allow, as evidenced by the Veteran's SSA disability records.  Further, the Veteran's VA shoulder examination indicated his right shoulder disability limits his ability to lift, and his VA heart and kidney examinations indicate the functional effects due to the Veteran's ischemic heart disease and diabetic nephropathy now preclude him from physical employment.  See also July 2011 Dr. P.F.M. opinion.

Further, the Board finds that in light of the Veteran's education and occupational experience, it is less likely than not that the Veteran would be able to secure substantially gainful sedentary employment.  The evidence of record indicates that the Veteran has a high school education, and has job experience only in the manual, skilled field of construction, which would not translate to skills for a sedentary job.  See, e.g., October 2011 SSA Disability Determination Explanation.  The evidence of record does not indicate the Veteran has any sedentary work experience.  

Accordingly, based on the evidence of record and resolving all doubt in the Veteran's favor, the Board finds the Veteran is rendered unemployable by his service-connected disabilities.  Accordingly, a TDIU is warranted.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to a TDIU is granted.



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


